Opinion by
Judge Mencer,
West Chestnut Realty Corp. (petitioner) has appealed from an order of the Court of Common Pleas of Chester County which dismissed the petitioner’s complaint in mandamus against the Board of Supervisors of Charlestown Township (Board). The petitioner was attempting to secure a “deemed approval” of its final plans for a residential development because the Board had not issued a written decision within 30 days as required by Section 711(c) of the Pennsylvania Municipalities Planning Code, Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §10711 (c).
We affirm on the basis of the able opinion of Judge Thomas A. Pitt, Jr., filed October 15, 1980, at No. 341 November Term, 1979, in the Court of Common Pleas of .Chester County. See also Beekhuis v. Zoning Hearing Board of Middletown Township, 59 Pa. Commonwealth Ct. 307, 429 A.2d 1231 (1981).
Order affirmed.
*643Order
And Now, this 6th day of January, 1982, the order of the Court of Common Pleas of Chester County, dated October 15, 1980, which dismissed the complaint of West Chestnut Realty Corp. against John C. Martin, Jr., Harold F. Pyle, and Joseph F. O’Brien, Supervisors of Charlestown Township, and the Board of Supervisors of Charlestown Township, is hereby affirmed.
This decision was reached prior to the expiration of the term of office of Judge Palladino.